COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judges Coleman and Elder
Argued at Richmond, Virginia


CECIL G. FLEMING

v.   Record No. 1829-94-2                MEMORANDUM OPINION * BY
                                       CHIEF JUDGE NORMAN K. MOON
COMMONWEALTH OF VIRGINIA                    JANUARY 11, 1996


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Thomas N. Nance, Judge

          Larry D. Catlett (Catlett & Kaplan, on
          brief), for appellant.
          John H. McLees, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.


     The defendant appeals his conviction for contracting for the

repair or maintenance of real property without a license, in

violation of Code § 54.1-1115(A)(1).    He claims that a transcript

of record from the Department of Professional and Occupational

Regulation should not have been admitted into evidence because it

was not properly authenticated under Code § 54.1-112.

     Even if the transcript is a copy, any error in admitting it

was harmless.   The investigator testified that Fleming admitted

he had no state license.    There was no evidence to the contrary.

 Therefore, "it plainly appears from the record and the evidence

given at the trial that the error did not affect the verdict."

Lavinder v. Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d 910,

911 (1991) (en banc) (internal quotation marks omitted).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Therefore, the judgment below is affirmed.

                                             Affirmed.




                         - 2 -